Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
September 17, 2020.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-20-00624-CR
                                 NO. 14-20-00625-CR


                     IN RE TERRENCE JOHNSON, Relator


                           ORIGINAL PROCEEDING
                          WRIT OF HABEAS CORPUS
                               338th District Court
                              Harris County, Texas
                    Trial Court Cause Nos. 1657698 & 1650245

                          MEMORANDUM OPINION

        On September 11, 2020, relator Terrence Johnson filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. Relator claims that his bail is excessive and asks this court to reduce his
bail.

        The courts of appeal have no original habeas-corpus jurisdiction in criminal
matters. In re Ayers, 515 S.W.3d 956, 956 (Tex. App.―Houston [14th Dist.] 2016,
orig. proceeding) (citing Tex. Gov’t Code Ann. § 22.221(d)). Original jurisdiction
to grant a writ of habeas corpus in a criminal case is vested in the Texas Court of
Criminal Appeals, the district courts, the county courts, or a judge in those courts.
Id. (citing Tex. Code Crim. Proc. Ann. art 11.05). Therefore, this court does not
have original habeas corpus jurisdiction over a request to reduce bail in a criminal
case. See Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.―Amarillo 2009, orig.
proceeding) (holding court of appeals did not have jurisdiction in original
proceeding to consider challenge to denial of bail and dismissing petition for writ of
habeas corpus).

      Accordingly, relator’s petition is dismissed for lack of jurisdiction.


                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2